Case 2:18-cv-00014-JRG-RSP Document 197 Filed 03/25/19 Page 1 of 8 PageID #: 3153



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION
                                    §
   PLASTRONICS SOCKET PARTNERS, §
   LTD., and PLASTRONICS H-PIN,     §
   LTD.                             §
                                    §
               Plaintiffs,          §
                                    § Civil Action No. 2:18-cv-00014-JRG-RSP
   vs.                              §
                                    § JURY TRIAL DEMANDED
   DONG WEON HWANG, and             §
   HICON CO., LTD.                  §
                                    §
               Defendants.          §
                                    §

           DONG WEON HWANG’S SURREPLY ON PLASTRONICS’
          MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS
Case 2:18-cv-00014-JRG-RSP Document 197 Filed 03/25/19 Page 2 of 8 PageID #: 3154



            Plastronics prefers this Court not consider Mr. Hwang’s argument. The

  reason for this is simple: Mr. Hwang’s arguments on the merits are correct. And

  while Plastronics repeats arguments from its Motion, it fails to rebut Mr. Hwang’s

  responses. Moreover, Mr. Hwang’s arguments satisfy the plain error standard.

  Because Mr. Hwang adequately pleads a breach of contract under the Assignment

  Agreement, the Court should deny Plastronics’ Motion.

  A.        Mr. Hwang’s arguments are not barred.

            In its reply, Plastronics asserts this Court should not even consider Mr.

  Hwang’s arguments. But Mr. Hwang is not objecting to the Magistrate’s Report

  and Recommendation that his patent infringement claims be dismissed. This

  motion seeks dismissal of Mr. Hwang’s breach of contract claim. Nowhere did the

  Report and Recommendation consider whether Mr. Hwang’s breach of contract

  claim under the Assignment Agreement should be dismissed.1 While Plastronics

  can argue that the Report and Recommendation applies to Mr. Hwang’s breach of

  contract claim, the Court has not considered that issue.

            Even if the Report and Recommendation is relevant to Plastronics’ Motion,

  the Court retains discretion under Rule 54(b) to reconsider an interlocutory order

  “at any time before the entry of a judgment adjudicating all the claims and all the

  parties’ rights and liabilities.” Here, the Court’s Order adjudicated “fewer than all

  the claims or the rights and liabilities” of the parties, so its bearing on other issues




  1   See Dkt. No. 168.




                                               1
Case 2:18-cv-00014-JRG-RSP Document 197 Filed 03/25/19 Page 3 of 8 PageID #: 3155



  is therefore subject to reconsideration.2 This reconsideration may be made “for any

  reason [the Court] deems sufficient, even in the absence of new evidence or an

  intervening change in or clarification of the substantive law.”3 When exercising this

  discretion, the Court should construe “procedural rules with a preference toward

  resolving the case on the merits and avoiding any dismissal based on a

  technicality.”4 Thus, the Court can and should consider Mr. Hwang’s arguments.

  B.        Mr. Hwang’s allegations state a claim for breach of contract.

            Conspicuously absent from Plastronics’ reply is any effort to interpret the

  plain meaning of the words in the Assignment Agreement. The reason for this is

  obvious: the common meaning of the word “transfer” plainly encompasses transfers

  by operation of law.5 Because Texas courts “give words their plain, common, or

  generally accepted meaning unless the contract shows that the parties used words

  in a technical or different sense,” this plain meaning controls.6 And under the

  Agreement’s plain meaning, the divisive merger was a breach of Plastronics

  Socket’s obligation to not transfer its patent interest without Mr. Hwang’s consent.

            Further, TXO Production Co. is distinguishable from this case. TXO involved

  sophisticated companies who together drafted a “series of contracts” and chose not


  2   See FED. R. CIV. P. 54(b).
  3 Saqui v. Pride Cent. Am., LLC, 595 F.3d 206, 210 (5th Cir. 2010).
  4 Austin v. Kroger Texas, L.P., 864 F.3d 326, 337 (5th Cir. 2017); see also FED. R. CIV. P. 1 (requiring
  the Rules to be “construed, administered, and employed by the court . . . to secure the just, speedy,
  and inexpensive determination of every action and proceeding” (emphasis added)).
  5 Transfer, BLACK’S LAW DICTIONARY (10th ed. 2014); see also Cincom Sys., Inc. v. Novelis Corp., 581

  F.3d 431, 438 (6th Cir. 2009) (“A transfer is no less a transfer because it takes place by operation of
  law rather than by a particular act of the parties.”).
  6 Plains Expl. & Prod. Co. v. Torch Energy Advisors Inc., 473 S.W.3d 296, 305 (Tex. 2015).




                                                     2
Case 2:18-cv-00014-JRG-RSP Document 197 Filed 03/25/19 Page 4 of 8 PageID #: 3156



  to specify “that the non-disclosure provision was implicated by a statutory merger.”7

  This case involves one sophisticated business entity and a Korean individual with

  limited English skills and little understanding of Texas law. Any ambiguity about

  what transactions are encompassed by the word “transfer,” must be “construed most

  strictly against its author and in such a manner as to reach a reasonable result

  consistent with the apparent intent of the parties.”8 This is especially true where—

  as here—the parties have “unequal bargaining power.”9 TXO’s reasoning has much

  less force here, where the party who drafted the contract is now attempting to

  construe a key provision of a contract in a way that is contrary to its plain language

  and seeks to undermine the rights of the non-drafting party.10

         Moreover, TXO did not involve patent rights, so if this Court considers it

  controlling authority, TXO’s application of Texas law is preempted by federal law.

  Plastronics does not address Mr. Hwang’s preemption arguments, summarily

  stating that state law typically governs patent ownership. Mr. Hwang agrees. But

  where a state law undermines federal patent law’s purposes of assuring a patent

  owner’s right to exclude and creating national uniformity for intellectual property,




  7 TXO Prod. Co. v. M.D. Mark, Inc., 999 S.W.2d 137, 138, 143 (Tex. App.—Houston [14th Dist.] 1999,

  pet. denied)
  8 Temple-Eastex Inc. v. Addison Bank, 672 S.W.2d 793, 798 (Tex. 1984); Republic Nat. Bank of Dallas

  v. Nw. Nat. Bank of Fort Worth, 578 S.W.2d 109, 115 (Tex. 1978).
  9 See Arnold v. Nat’l County Mut. Fire Ins. Co., 725 S.W.2d 165, 167 (Tex. 1987).

  10 See Star Cellular Tel. Co., Inc. v. Baton Rouge CGSA, Inc., CIV. A. 12507, 1993 WL 294847, at *9

  (Del. Ch. Aug. 2, 1993), aff’d, 647 A.2d 382 (Del. 1994) (suggesting courts should presume intent to
  prohibit mergers even absent explicit language where a transfer creates “unreasonable risks for the
  [non-merging party]” and performance was “a material premise of the Agreement”).




                                                   3
Case 2:18-cv-00014-JRG-RSP Document 197 Filed 03/25/19 Page 5 of 8 PageID #: 3157



  federalism requires that law to be set aside.11 Moreover, allowing TXO to control

  would “create a collateral set of rights available as an adjunct or expansion to

  patent rights,” which well-established precedent forbids.12

          Thus, under the Assignment Agreement’s plain language, general contract-

  interpretation cannons, and federalism principles, Mr. Hwang stated a claim for

  breach of the Assignment Agreement. This Court should deny Plastronics’ Motion.

  C.      The Court’s interpretation of the Agreement was plain error.

          Even if this Court finds Mr. Hwang’s arguments should have been raised in

  objections to the Report and Recommendation—even though the 12(b)(6) and the

  12(c) motions request different relief and implicate entirely different causes of

  action—Plastronics is incorrect that the arguments are waived. Plain error review

  is still available even when a party does not object to a magistrate’s report and

  recommendation.13 To satisfy the plain-error standard, Mr. Hwang must show that

  (1) there was error; (2) the error was clear and obvious; (3) the error affected his

  substantial rights; and (4) the error seriously affects the fairness, integrity, or

  public reputation of judicial proceedings.14 “Error is defined as a deviation from a

  legal rule in the absence of a valid legal waiver.”15 “‘Plain’ is synonymous with



  11 See Kewanee Oil Co. v. Bicron Corp., 416 U.S. 470, 479 (1974).
  12 Waner v. Ford Motor Co., 331 F.3d 851, 856 (Fed. Cir. 2003).
  13 Douglass v. United Services Auto. Ass’n, 79 F.3d 1415, 1422 (5th Cir. 1996).

  14 See Puckett v. United States, 556 U.S. 129, 135 (2009). “Because there is no meaningful difference

  between the ‘affects substantial rights’ and the ‘fairness, integrity or public reputation of judicial
  proceedings’ parts of the plain error standard,” the fairness element is satisfied when an error affects
  a proceeding’s outcome. Douglass, 79 F.3d at 1428.
  15 Crawford v. Falcon Drilling Co., Inc., 131 F.3d 1120, 1124 (5th Cir. 1997).




                                                     4
Case 2:18-cv-00014-JRG-RSP Document 197 Filed 03/25/19 Page 6 of 8 PageID #: 3158



  ‘clear’ or, equivalently, ‘obvious.’”16 An error affects substantial rights if it affects a

  proceeding’s outcome.17

         Here, the Court’s failure to interpret the Assignment Agreement’s plain

  meaning meets this standard. As Mr. Hwang previously explained, “transfer”

  plainly encompasses transfers by operation of law.18 The Court’s failure to apply

  this plain language was error. Additionally, if there is any ambiguity about the

  word “transfer,” Texas law requires the Court to strictly construe the Agreement

  against its author, here Plastronics Socket.19 It is especially appropriate to do so

  here, where any other construction would undermine the parties’ express intent and

  would allow a sophisticated business to take advantage of Mr. Hwang.

         The Court’s error was also plain because each legal principle described above

  is well-established Texas law and the error affected Mr. Hwang’s substantial rights.

  It already resulted in the dismissal of Mr. Hwang’s patent claims and will result in

  an additional dismissal if Plastronics’ Motion is granted. This Court should correct

  its error to the extent its previous ruling has any bearing on Plastronics’ Motion.

  D.     Conclusion.

         Mr. Hwang’s counterclaim for breach of contract is a proper cause of action

  and is sufficiently supported to survive a 12(c) motion. Accordingly, the Court

  should deny Plastronics’ motion.




  16 Id. at 1125.
  17 Id.
  18 Transfer, BLACK’S LAW DICTIONARY; see also Cincom Sys., Inc., 581 F.3d at 438.

  19 Temple-Eastex Inc., 672 S.W.2d at 798; Republic Nat. Bank of Dallas, 578 S.W.2d at 115.




                                                   5
Case 2:18-cv-00014-JRG-RSP Document 197 Filed 03/25/19 Page 7 of 8 PageID #: 3159




   Dated: March 25, 2019               Respectfully submitted,

                                       /s/Stephanie N. Sivinski
                                       John R. Emerson
                                       Texas Bar No. 24002053
                                       russ.emerson@haynesboone.com
                                       Stephanie N. Sivinski
                                       Texas Bar No. 24075080
                                       stephanie.sivinski@haynesboone.com
                                       Jamie Raju
                                       Texas Bar No. 24095717
                                       jamie.raju@haynesboone.com

                                       Haynes and Boone, LLP
                                       2323 Victory Avenue, Suite 700
                                       Dallas, Texas 75219
                                       (214) 651-5000 (telephone)
                                       (214) 200-0615 (fax)

                                       Samuel Lee
                                       (Admitted pro hac vice)
                                       samuellee@yulchon.com
                                       Jay Hoon Byun
                                       (Admitted pro hac vice)
                                       jhbyun@yulchon.com

                                       YulChon LLC
                                       Parnas Tower, 38F, 521 Teheran-ro
                                       Gangnam-gu, Seoul 06164
                                       Republic of Korea
                                       Tel +82-2-528-5200
                                       Fax +82-2-528-5228

                                       ATTORNEYS FOR DEFENDANTS
                                       DONG WEON HWANG, HICON CO.,
                                       LTD., and HICON




                                       6
Case 2:18-cv-00014-JRG-RSP Document 197 Filed 03/25/19 Page 8 of 8 PageID #: 3160



                            CERTIFICATE OF SERVICE

        I hereby certify that on March 25, 2019, I electronically transmitted the

  attached document to counsel of record for Plastronics via the Court’s ECF system.

                                               /s/ Stephanie N. Sivinski
                                               Stephanie N. Sivinski




                                           7
